Citation Nr: 0633355	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Paget's disease, 
including due to ionizing radiation.

2.  Entitlement to service connection for basal cell 
carcinoma of the nose, including due to ionizing radiation.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

FINDING OF FACT

Paget's disease and basal cell carcinoma of the nose were not 
present in service or manifested for many years thereafter, 
and were not caused by in service exposure to ionizing 
radiation.


CONCLUSION OF LAW

The veteran's Paget's disease and basal cell carcinoma of the 
nose were not incurred in or aggravated by military service, 
nor may they be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003, 
November 2003, and January 2004, prior to the appealed from 
rating decision, fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Thereafter, 
the claim was readjudicated in the April 2004 rating 
decision.   The failure to provide notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Likewise, via the September 2003 radiation exposure statement 
obtained from the veteran, the RO's November 2003 information 
request to the National Personnel Records Center (NPRC), the 
RO's November 2003 letter to the veteran, and the March 2004 
reply from the Defense Threat Reduction Agency, VA has fully 
complied with the laws and regulations governing the 
development of radiation claims.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.311.

Next, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
RO has obtained and associated with the claims file the 
veteran's service medical records as well as all available 
and identified post-service medical records, including his 
records from the Oakland and Napa VA Medical Centers, Napa 
State Hospital, Health Analysis, Inc., Colleen Lyons, M.D., 
and Carson-Tahoe Hospital.  There is no pertinent evidence 
which is not currently part of the claims files.

The Board recognizes that the veteran was not provided a VA 
examination to obtain medical opinion evidence as to the 
origins of his Paget's disease and basal cell carcinoma of 
the nose.  In this regard, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) reviewed the 
relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) and noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his Paget's 
disease and basal cell carcinoma of the nose were caused by 
his military service, including his exposure to ionizing 
radiation while on a ship in Hiroshima and Nagasaki harbors 
in August 1945.  As will be more fully explained below, his 
service medical records are silent for any complaints or 
clinical findings pertaining to either disability and there 
is no evidence of Paget's disease for approximately thirty 
years following his separation from service and no evidence 
of basal cell carcinoma of the nose for approximately fifty-
five years following his separation from service.  For these 
reasons, the Board finds that a medical opinion is not 
necessary to decide these claims, in that any such opinion 
could not establish the existence of the claimed in-service 
injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.

The Claims

The veteran claims that his Paget's disease and basal cell 
carcinoma of the nose were caused by his exposure to 
radiation while serving as a medic on a ship in Hiroshima and 
Nagasaki harbors in August 1945, just several weeks after 
these cities were destroyed by atomic bombs.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Other 
specifically enumerated disorder will be presumed to have 
been incurred in service if they are manifested itself to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In deciding whether the veteran has a current disability due 
to military service or a service connected disability, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then his claim is referred 
to the Under Secretary for Benefits who must determine, based 
on the extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).  

As to the first and fourth method of establishing service 
connection, the Board notes that service medical records, 
including the December 1945 separation examination, were 
negative for complaints, diagnoses, or treatment related to 
either Paget's disease or basal cell carcinoma of the nose.  
In fact, not only did the 1945 separation examination report 
that the veteran's musculosketal system and skin were normal, 
but the first diagnosis of Paget's disease is not found in 
the record until 1978 (see March 1978 examination report from 
Health Analysis, Inc. (noted a December 1977 diagnosis of 
Paget's disease)) and the first diagnosis of basal cell 
carcinoma of the nose is not found in the record until 2001 
(see private treatment records Colleen C. Lyons, M.D., dated 
in January and February 2001).  Additionally, the record is 
negative for any medical opinion relating either disability 
to military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); 38 C.F.R. § 3.303.  In addition, given the length 
of time between the veteran's 1945 separation from active 
duty and first being diagnosed with Paget's disease in 1978 
and basal cell carcinoma on the nose in 2001, there is no 
competent evidence of a continuity of symptomatology.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).  The presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 also do not help the veteran because neither 
Paget's disease nor basal cell carcinoma was not manifested 
within one year of the veteran's service discharge.

As to the second method of establishing service connection, 
if a veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants.  

Under 38 C.F.R. § 3.309(d)(3)(vi) the term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" is 
defined as follows: 

official military duties within 10 miles 
of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to 
perform or support military occupation 
functions such as occupation of 
territory, control of the population, 
stabilization of the government, 
demilitarization of the Japanese 
military, rehabilitation of the 
infrastructure or deactivation and 
conversion of war plants or materials.  
[Emphasis added].

The list of diseases specific to radiation-exposed veterans, 
and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), are as follows: (i) Leukemia (other than chronic 
lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) 
Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer 
of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of 
the small intestine; (viii) Cancer of the pancreas; (ix) 
Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); 
(xi) Cancer of the bile ducts; (xii) Cancer of the gall 
bladder; (xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); (xiv) Cancer of the salivary 
gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-
alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer 
of the brain; (xix) Cancer of the colon; (xx) Cancer of the 
lung; and (xxi) Cancer of the ovary. 

In this regard, in the March 2004 letter from the Defense 
Threat Reduction Agency, in reply to the RO's request for a 
dose estimate, it was reported as follows:

A review of the Army morning reports 
indicate that on August 30, 1945, while 
serving with the 212th Hospital Ship 
complement aboard USAHS MARIGOLD, [the 
veteran] arrived at Tokyo Bay, Japan 
(approximately 400 miles from Hiroshima 
and 550 miles from Nagasaki), from 
Okinawa, Ryuku Islands.  The following 
day USAHS MARIGOLD relocated to Yokohama 
Harbor, approximately 20 miles south of 
Tokyo Bay.  The ship remained at Yokohama 
until November 10, 1945, when it departed 
for Manila . . . Unit morning reports 
indicate that [the veteran] remained with 
his unit in the Tokyo/ Yokohama area . . 
. In summary, Army records do not 
document [the veteran's] presence with 
the American occupation forces in of 
Hiroshima or Nagasaki, Japan.  [Emphasis 
added].

Therefore, since the veteran's ship was never within 10 miles 
of Hiroshima or Nagasaki and because the record is negative 
for any evidence that the claimant, personally, was within 10 
miles of Hiroshima or Nagasaki, he neither meets the criteria 
for having participated in the "occupation of Hiroshima or 
Nagasaki, Japan" nor meets the criteria for service in a 
"radiation-risk activity."  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  

Moreover, even if the Board conceded that the veteran 
participated in service in a "radiation-risk activity," 
Paget's disease and basal cell carcinoma of the nose are not 
diseases that can be presumptively service connected by dint 
of any in-service participation in a radiation-risk activity.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Consequently, 
as a matter of law, service connection for Paget's disease 
and basal cell carcinoma of the nose cannot be granted under 
the second method of entitlement.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
the evidence of record clearly shows that the veteran was 
never in and/or on a ship within 10 miles of Hiroshima or 
Nagasaki.  See 38 C.F.R. § 3.311(a)(2)(iii).  Therefore, he 
does not meet the criteria for presumptive "in service 
exposure to ionizing radiation."  See 38 C.F.R. § 3.311(b).  
Accordingly, even though his basal cell carcinoma is a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2)(vii), VA 
had no duty to request a dose estimate and referrer the claim 
to Under Secretary for Benefits to determine whether there is 
a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311(b)(iii).  Therefore, as a matter 
of law, entitlement to service connection for Paget's disease 
and basal cell carcinoma of the nose under the third method 
is also not warranted.  38 C.F.R. § 3.311.

In light of the foregoing, entitlement to service connection 
for Paget's disease and basal cell carcinoma of the nose is 
denied.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's statements 
to the RO or the claimant's statements to his VA and private 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a current disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the origins of the veteran's disabilities, are not 
probative evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for Paget's disease and basal cell 
carcinoma of the nose, including due to ionizing radiation, 
is denied. 


REMAND

As to the claims to reopen entitlement to service connection 
for a low back disorder and for a psychiatric disorder, the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  Dingess.  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§§ 5103, 5108 (West 2002 & Supp. 2005), and 38 C.F.R. § 3.156 
(2006), as defined by Kent. 

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the November 1994 rating 
decision denied the claims of entitlement 
to service connection for a low back 
disorder and a psychiatric disorder.  The 
correspondence must further provide 
notice to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holdings in Kent and Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.

3.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received and not received and all 
applicable laws and regulations 
considered pertinent to the issues 
remaining on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


